                                          Case 3:20-cv-02747-LB Document 28 Filed 07/29/20 Page 1 of 3




                                   1   Mark C. Mao (SBN 236165)
                                       mmao@bsfllp.com
                                   2   BOIES SCHILLER FLEXNER LLP
                                       44 Montgomery Street, 41st Floor
                                   3   San Francisco, CA 94104
                                       Telephone:    (415) 293-6800
                                   4   Facsimile:    (415) 293-6899
                                   5   Menno Goedman (SBN 301271)
                                       mgoedman@bsfllp.com
                                   6   BOIES SCHILLER FLEXNER LLP
                                       1401 New York Avenue, N.W.
                                   7   Washington, DC 20005
                                       Telephone:   (202) 237-2727
                                   8   Facsimile:   (202) 237-6131
                                   9   Attorneys for Plaintiffs
                                       Ripple Labs Inc. and Bradley Garlinghouse
                                  10

                                  11
                                                                    UNITED STATES DISTRICT COURT
                                  12
Northern District of California
 United States District Court




                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                  13
                                                                       SAN FRANCISCO DIVISION
                                  14
                                       RIPPLE LABS INC. & BRADLEY                    Case No. 3:20-cv-2747-LB
                                  15   GARLINGHOUSE,
                                                                                     STIPULATED REQUEST TO
                                  16                                                 EXTEND MOTION TO DISMISS
                                                     Plaintiffs,                     BRIEFING SCHEDULE
                                  17
                                                v.
                                  18
                                                                                     Civil Local Rule 6-2
                                  19
                                       YOUTUBE, LLC,                                 Magistrate Judge Laurel Beeler
                                  20
                                                     Defendant.
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                  28

                                          STIPULATED REQUEST TO EXTEND MOTION TO DISMISS BRIEFING SCHEDULE
                                                                CASE NO. 3:20-cv-2747-LB
          Case 3:20-cv-02747-LB Document 28 Filed 07/29/20 Page 2 of 3




 1          Under Rule 6-2 of the Local Rules of the United States District Court, Northern District of

 2   California, Plaintiffs Ripple Labs Inc. and Bradley Garlinghouse and Defendant YouTube, LLC

 3   hereby stipulate to and request an extension of the briefing schedule for Defendant’s Motion to

 4   Dismiss, currently pending before the Court.

 5          1.        On April 21, 2020, Plaintiffs filed and served the instant Complaint against

 6   Defendant alleging violations of the Lanham Act, California’s statutory and common law right of

 7   publicity, and California’s Unfair Competition Law. Dkt. 1. By stipulation of the parties,

 8   Defendant’s deadline to respond to the Complaint was extended three times. Dkt. 16, 19, 23. On

 9   July 20, 2020, Defendant filed a Motion to Dismiss. Dkt. 26. The current deadline for Plaintiffs to

10   oppose the Motion is August 3, 2020. Id. Defendant’s reply brief, if any, is due August 10, 2020.

11   A hearing on the Motion was noticed for August 27, 2020. Id.

12          2.        Plaintiffs and Defendant stipulate to and request the following extension of these

13   deadlines:
                  x   Plaintiffs’ deadline to file an Opposition to the Motion to Dismiss is extended from
14
                      August 3, 2020 to September 7, 2020;
15
                  x   Defendant’s deadline to file a Reply, if any, in support of the Motion to Dismiss is
16                    extended from August 10, 2020 to September 28, 2020; and
17                x   The hearing date for the Motion is moved from August 27, 2020 to October 22, 2020.
18          3.        The extension is necessary to enable the parties to continue exploring a potential
19   settlement and because the issues raised in Defendant’s Motion are complex.
20          4.        The requested extension would not alter any deadline already fixed by the Court.
21   The only such deadline is the Case Management Conference, currently scheduled for October 22,
22   2020. Dkt. 25. The Motion will be fully briefed prior to the Conference and, if acceptable to the
23   Court, the parties propose to have the Motion heard on the same date as the Conference.
24

25   //
26   //
27   //
28
                                           1
          STIPULATED REQUEST TO EXTEND MOTION TO DISMISS BRIEFING SCHEDULE
                                CASE NO. 3:20-cv-2747-LB
          Case 3:20-cv-02747-LB Document 28 Filed 07/29/20 Page 3 of 3




 1

 2   Dated: July 29, 2020                           BOIES SCHILLER FLEXNER LLP

 3
                                                    By: /s/ Menno Goedman
 4                                                          Menno Goedman
 5                                                          mgoedman@bsfllp.com

 6                                                  Attorneys for Plaintiffs

 7   Dated: July 29, 2020                           WILSON SONSINI GOODRICH & ROSATI
                                                    Professional Corporation
 8

 9
                                                    By: /s/ Brian M. Willen
10                                                          Brian M. Willen
                                                            dkramer@wsgr.com
11
                                                    Attorneys for Defendant
12

13
            Pursuant to the foregoing stipulation, IT IS SO ORDERED.
14

15
               July 29, 2020
      Dated: __________________                __________________________________
16
                                               Laurel Beeler
17                                             UNITED STATES MAGISTRATE JUDGE
18

19

20                                      SIGNATURE ATTESTATION
21          I, Menno Goedman, hereby attest that all other signatories listed, and on whose behalf the
22   filing is submitted, concur in the filing’s content and have authorized its filing.
23

24                                                  By: /s/ Menno Goedman
                                                        Menno Goedman
25

26

27
28
                                           2
          STIPULATED REQUEST TO EXTEND MOTION TO DISMISS BRIEFING SCHEDULE
                                CASE NO. 3:20-cv-2747-LB
